

116 S3360 IS: National Center for the Advancement of Aviation Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3360IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Inhofe (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish the National Center for the Advancement of Aviation.1.Short titleThis Act may be cited as the National Center for the Advancement of Aviation Act of 2020.2.Federal Charter for the National Center for the Advancement of Aviation(a)In generalChapter 1 of Subtitle I of title 49, United States Code, is amended by adding at the end the following new section:118.National Center for the Advancement of Aviation(a)Federal charter and status(1)In generalThe National Center for the Advancement of Aviation (in this section referred to as the Center) is a Federally chartered entity. The Center is a private entity, not a department, agency, or instrumentality of the United States Government. Except as provided in subsection (f)(1), an officer or employee of the Center is not an officer or employee of the Federal Government.(2)Perpetual existenceExcept as otherwise provided, the Center has perpetual existence.(b)Governing body(1)In generalThe Board of Directors (in this section referred to as the Board) is the governing body of the Center.(2)Authority and powers(A)In generalThe Board shall adopt a constitution, bylaws, regulations, policies, and procedures to carry out the purpose of the Center and may take any other action that it considers necessary (in accordance with the duties and powers of the Center) for the management and operation of the Center. The Board is responsible for the general policies and management of the Center and for the control of all funds of the Center.(B)Powers of BoardThe Board shall have the power to do the following:(i)Adopt and alter a corporate seal.(ii)Establish and maintain offices to conduct its activities.(iii)Enter into contracts.(iv)Acquire, own, lease, encumber, and transfer property as necessary and appropriate to carry out the purposes of the Center.(v)Publish documents and other publications in a publicly accessible manner.(vi)Incur and pay obligations.(vii)Make or issue grants and include any conditions on such grants in furtherance of the purpose and duties of the Center. (viii)Perform any other act necessary and proper to carry out the purposes of the Center as described in its constitution and bylaws or duties outlined in this section.(3)Membership of the board(A)In generalThe Board shall have 11 Directors as follows:(i)Ex-officio membershipThe following individuals, or their designees, shall serve as ex-officio members of the Board:(I)The Administrator of the Federal Aviation Administration.(II)The Director of the William J. Hughes Technical Center within the Federal Aviation Administration.(III)The Director of the Mike Monroney Aeronautical Center within the Federal Aviation Administration.(ii)Appointments(I)In generalFrom among those members of the public who are highly respected and have knowledge and experience in the fields of aviation, finance, or academia—(aa)the Secretary of Transportation shall appoint 5 members to the Board; (bb)the Secretary of Defense shall appoint 1 member to the Board; and(cc)the Secretary of Veterans Affairs shall appoint 1 member to the Board.(II)TermsThe members appointed under subclause (I) shall serve for a term of 3 years and may be reappointed. To ensure subsequent appointments to the Board are staggered, of the 7 members first appointed under subclause (I), 2 shall be appointed for a term of 1 year, 2 shall be appointed for a term of 2 years, and 3 shall be appointed for a term of 3 years.(III)ConsiderationWhen considering whom to appoint to the Board, the Secretary of Transportation and Secretary of Defense shall ensure the overall composition of the Board remains balanced between and within the fields of aviation, finance, and academia. (iii)Executive directorThe Executive Director of the Center shall be a member of the Board pursuant to paragraph (5)(D).(B)VacanciesA vacancy on the Board shall be filled in the same manner as the initial appointment.(4)Chairman of the BoardThe Board shall choose a Chairman of the Board from among the members of the Board.(5)Administrative matters(A)Meetings(i)In generalThe Board shall meet at the call of the Chair but not less than 2 times each year and may, as appropriate, conduct business by telephone or other electronic means.(ii)Open(I)In generalExcept as provided in clause (II), a meeting of the Board shall be open to the public.(II)ExceptionA meeting, or any portion of a meeting, may be closed if the Board, in public session, votes to close the meeting because the matters to be discussed—(aa)relate solely to the internal personnel rules and practices of the Center;(bb)may result in disclosure of commercial or financial information obtained from a person that is privileged or confidential;(cc)may disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; or(dd)are matters that are specifically exempted from disclosure by Federal or State law.(iii)Public announcementAt least 1 week before a meeting, and as soon as practicable thereafter if there are any changes, the Board shall make a public announcement of the meeting that describes—(I)the time, place, and subject matter of the meeting;(II)whether the meeting is to be open or closed to the public; and(III)the name and appropriate contact information of a person who can respond to requests for information about the meeting.(iv)RecordThe Board shall keep a transcript of minutes from each Board meeting. Such transcript shall be made available to the public in an accessible format, except for portions of the meeting that are closed pursuant to subparagraph (A)(ii)(II).(B)QuorumA majority of members of the Board shall constitute a quorum.(C)RestrictionNo member of the Board shall participate in any proceeding, application, ruling or other determination, contract claim, scholarship award, controversy, or other matter in which the member, the member’s employer or prospective employer, or the member’s spouse, partner, or minor child has a direct financial interest. Any person who violates this subparagraph shall be subject to applicable Federal and State laws and may be fined not more than $10,000, imprisoned for not more than 2 years, or both.(D)Executive DirectorThe Board shall appoint and fix the pay of an Executive Director of the Center (in this section referred to as the Executive Director) who shall also become a member of the Board. The Executive Director serves at the pleasure of the Board, under such terms and conditions as the Board shall establish and is subject to removal by the Board at its discretion. The Executive Director shall be responsible for the daily management and operation of the Center and for carrying out the purposes and duties of the Center. The Board shall designate to the Executive Director the authority to appoint additional personnel as the Board considers appropriate and necessary to carry out the purposes and duties of the Center.(c)Purpose of the CenterThe purpose of the Center is to provide a forum to facilitate collaboration and cooperation between aviation and aerospace private sector stakeholders, including general, business, and commercial aviation, education, labor, manufacturing, the Armed Forces, and other governmental, non-governmental, and international organizations, for the purpose of supporting and promoting civil and military aviation and aerospace in order to address the demands and challenges associated with ensuring a safe and vibrant national aviation system as identified by the Board. In furtherance of that purpose, the constitution and bylaws of the Center shall direct the Center to focus on the following:(1)The development and sustainability of a well-qualified, well-trained civil and military aviation and aerospace workforce.(2)The conduct of research and development of new aviation and aerospace training materials and products.(3)The coordination of the dissemination of grants for the development of aviation and aerospace oriented high school STEM education curriculum.(4)The facilitation of collaboration between institutions of higher education or other research institutions engaged in aviation, aerospace or related research or technical development, including those institutions designated as Centers of Excellence or Test Centers of the Federal Aviation Administration and aviation and aerospace stakeholders.(5)The engagement in other workforce development activities consistent with addressing the demands and challenges facing the aviation and aerospace industry. (d)Duties of centerIn order to accomplish the purpose described in subsection (c), the Center shall perform the following duties:(1)Support the development of aviation and aerospace education curricula, including syllabuses and lesson plans, for use by high schools, institutions of higher education, secondary education institutions, or technical training and vocational schools that are designed to prepare students to enter the aviation or aerospace workforce by becoming aircraft pilots, aerospace engineers, unmanned aircraft system operators, aviation maintenance technicians, or other aviation maintenance professionals, or to refresh the knowledge of pilots or any of the aforementioned individuals working in the aviation or aerospace sector.(2)Support the professional development of educators using the curriculum described in paragraph (1) and subparagraphs (A) and (B) of subsection (e)(1) by organizing symposiums designed to assist educators who are teaching or who wish to teach the aviation curriculum.(3)Promote aviation and aerospace employment opportunities generally, including building awareness of youth oriented aviation and aerospace programs (such as the Civil Air Patrol, Young Eagles program, and Reserve Officers Training Corps) and establishing scholarships, apprenticeships, or mentorship programs for individuals, including individuals in economically disadvantaged areas or individuals who are underrepresented in the aviation industry and who wish to pursue a career in an aviation- or aerospace-related field.(4)Support of Armed Forces personnel seeking to transition to a career in civil aviation or an aerospace related field through outreach, training, apprenticeships, or other means.(5)Serve as a central repository for publicly available economic data, safety data, and research efforts related to the aviation and aerospace sectors in order to make available to the public information that highlights the economic impact of aviation and aerospace and information that would improve the safety of aviation and aerospace. The Center shall periodically, as appropriate, publicize an analysis of such data in an accessible format. In particular, the Center shall coordinate with existing FAA Centers of Excellence to do the following:(A)Ensure research and development efforts conducted at Centers of Excellence of the Federal Aviation Administration are tracked, collected, and amplified across the aviation and aerospace community.(B)Provide a repository of pertinent recommendations or other action items from all Centers of Excellence for public review.(C)Serve as a collaborative forum for Centers of Excellence institution researchers, stakeholders, and other interested parties for the purpose of discussing research efforts.(6)Serve as a forum, through symposiums, conferences, and other means as appropriate, for cross-disciplinary collaboration among aviation and aerospace stakeholders to consider the near-term and long-term future of aviation and aerospace generally with respect to new training materials and products. (e)Grants(1)In generalIn order to accomplish the purpose under subsection (c) and duties under subsection (d), the Center shall have the authority and ability to issue grants to organizations that have experience in, and knowledge of, creating, developing, and delivering or updating—(A)high school aviation curricula, including syllabuses and lesson plans, that are designed to prepare students to become aircraft pilots, aerospace engineers, unmanned aircraft system operators, aviation maintenance technicians, or other aviation maintenance professionals, or to refresh the knowledge of out-of-practice pilots or any of the aforementioned individuals; or(B)aviation curricula, including syllabuses and lesson plans, used at institutions of higher education, secondary education institutions, or by technical training and vocational schools, that are designed to prepare students to become aircraft pilots, aerospace engineers, unmanned aircraft system operators, or aviation maintenance technicians, or to refresh the knowledge of out-of-practice pilots or any of the aforementioned individuals.(2)LimitationNo organization that receives a grant under this subsection shall sell or make a profit from the creation, development, delivery, or updating of aviation curricula. (f)Administrative matters of the Center(1)Detailees(A)In generalAt the request of the Center, the head of any Federal agency or department may detail to the Center, on a reimbursable basis, any employee of the agency or department.(B)Civil service statusThe detail of an employee under subparagraph (A) shall be without interruption or loss of civil service status or privilege.(2)Names and symbolsThe Center may use proceeds derived from the Center’s use of the exclusive right to use its name and seal, emblems, and badges incorporating such name as lawfully adopted by the Board of Directors in furtherance of the purpose and duties of the Center.(3)Gifts, grants, bequests, and devisesThe Center may accept, use, and dispose of gifts, grants, bequests, or devises of money, services, or property from any public or private source for the purpose of covering the costs incurred by the Center in furtherance of the purpose and duties of the Center.(4)Voluntary servicesThe Center may accept from any person voluntary services to be provided in furtherance of the purpose and duties of the Center.(g)Restrictions on the Center(1)ProfitThe Center may not engage in business activity for profit.(2)Stocks and dividendsThe Center may not issue stock or declare or pay a dividend.(3)Political activitiesThe Center shall be nonpolitical and may not provide financial aid or assistance to, or otherwise promote the candidacy of, an individual seeking elective public office. The Center may not engage in activities that are, directly, or indirectly, intended to be or likely to be perceived as advocating or influencing the legislative process.(4)Distribution of income or assetsThe assets of the Center may not inure to the benefit of a member of the Board, or an officer or employee of the Center or be distributed to any person. This subsection does not prevent the payment of reasonable compensation to an officer, employee, or other person or reimbursement for actual and necessary expenses in amounts approved by the Board.(5)loansThe Center may not make a loan to a member of the Board or an officer or employee of the Center.(6)No claim of governmental approval or authorityThe Center may not claim approval of Congress or of the authority of the United States for any of its activities.(h)Advisory Committee(1)In generalThe Executive Director shall appoint members to an advisory committee subject to the approval by the Board. Members of the Board of the Center may not sit on the advisory committee.(2)MembershipThe advisory committee shall consist of 15 members who represent a balance of various aviation stakeholder groups. The advisory committee shall choose a Chairman and Vice Chairman of the advisory committee from among members of the advisory committee. Members of the advisory committee shall be appointed for a term of 5 years.(3)DutiesThe advisory committee shall—(A)provide recommendations to the Board on an annual basis regarding the priorities for the Center’s activities;(B)provide advice to the Board on an ongoing basis regarding the appropriate powers of the Board to accomplish the purposes and duties of the Center;(C)provide data and information to the Center to aid the Center in carrying out its duties; and(D)nominate United States citizens for consideration by the Board to be honored by the Center for their work in promoting aviation or aviation education in the United States.(4)MeetingsThe provisions for meetings of the Board under subsection (c)(1) shall apply to meetings of the advisory committee.(i)Working groups(1)In generalThe Board may establish and appoint the membership of working groups for a time and for a specific reason as necessary and appropriate.(2)MembershipAny working group established by the Board shall have members representing a balance of various aviation stakeholder groups. Once established, the membership of such working group shall choose a Chairman from among the members of the working group.(3)TerminationAny working group established by the Board under this subsection shall be constituted for a time period of not more than 3 years.(j)Records of accountsThe Center shall keep correct and complete records of accounts.(k)Duty To maintain tax-Exempt statusThe Center shall be operated in a manner and for purposes that qualify the Center for exemption from taxation under the Internal Revenue Code as an organization described in section 501(c)(3) of that Code.(l)Annual reportThe Center shall submit an annual report to Congress on the activities of the Center during the prior year.(m)FundingIn order to carry out this section, notwithstanding any other provision of law, an amount equal to 5 percent of the interest from investment credited to the Airport and Airway Trust Fund established under such section shall be transferred annually as a direct lump sum payment on the first day of October to the Center to carry out this section and shall be available until expended without further act of appropriation..(b)Clerical amendmentThe analysis for chapter 1 of subtitle 1 of title 49, United States Code, is amended by inserting after the item relating to section 117 the following:118. National Center for the Advancement of Aviation..